DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Specification
The disclosure is objected to because of the following informalities:
The paragraph numbers restart at [0001] on pg. 17 following [0061] on pg. 16. The paragraph numbers are therefore not useful for referencing material in the specification because many numbers are used twice and confusion may result. A corrected specification with correct paragraph numbering should be submitted [See 37 C.F.R. 1.52(b)(6)]. These paragraph numbers are present in both full copies of the specification filed on 03 August 2018.
Appropriate correction is required.


Claim Objections
Claims 1, 4, 7-9, 17-18, objected to because of the following informalities. Appropriate correction is required.
Regarding claim 1: 
Claim 1 recites, “a controller to” and then recites a sequence of method steps. The claim should be amended to recite “a controller configured to” to not confuse the 
Regarding claim 4: 
The claim contains an unneeded period on line 2 after the word “region”, which should be deleted.
The claim recites, “the controller is to”, which should be amended to recite, “the controller is further configured to” in congruence with the suggested amendment to claim 1 above. 
Regarding claim 7: 
Claim 7 recites, “comprising a working memory”, which should be amended to recite, “further comprising a working memory” for clarity. 
Regarding claim 8: 
Claim 8 recites, “the garbage collection” on the last lines of the claim. The limitation should be amended to recite “the garbage collection operation” for proper antecedent basis. 
Claim 8 recites, “comprising a working memory”, which should be amended to recite, “further comprising a working memory” for clarity. 
Regarding claim 9: 
Claim 9 recites, “the garbage collection” on the last line of the claim. The limitation should be amended to recite “the garbage collection operation” for proper antecedent basis. 
Regarding claims 1-9: 
Claims 1-9 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Regarding claims 17-18 and 26-27: 
Claims 17-18 and 26-27 are objected to for reciting “garbage collection” instead of “garbage collection operation” according to a similar analysis as that performed above for claims 8 and 9. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 18-27:
Claims 18-27 do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “a machine readable medium” without limiting machine readable mediums to their non-transitory forms. Since machine readable mediums include transitory forms of signal transmission, such as propagating electrical or electromagnetic signal or carrier waves, the claims recite “signals per se” and are therefore rejected as not falling within one of the four categories of patent eligible subject matter [See MPEP 2016.03(I)]. The Examiner notes that Applicant may act as their own lexicographer, which Applicant has done when defining “massed machine readable medium” to exclude transitory propagating signals. However, the claim limitations recited in claims 18-27 do not include “massed” [pg. 19, 0006] and “machine readable medium” was not similarly defined to exclude transitory propagating signals. Since applicant has not restricted “machine readable mediums” in the specification to exclude transitory signals, like what was done for “massed machine readable medium”, the claims’ recitations of “machine readable medium” include “signals per se” and are rejected accordingly [pg. 19, 0006]. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 17-18, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8: 
Claim 8 recites, “load a limited set of regions of the logical-to-physical mapping table”. However, when the claim term “regions” is used, it is unclear if the “regions” are part the previously recited “multiple regions” or other regions not previously recited. This is unclear because the previously recited “multiple regions” are not indicated as being part of the logical-to-physical mapping table. Although the claim later defines that the limited set of regions are from of “the multiple regions”, the limitation is not claimed with precise antecedent basis. For this reason, the scope of the claim is unclear and the claim is indefinite. The examiner suggests amending claim 1 to recite, “the region being one of multiple regions of the logical-to-physical mapping table”, and then amending claim 8 to recite, “load a limited set of regions of the multiple regions into the working memory” or “load a limited set of the multiple regions into the working memory”. 
Regarding claims 17 and 26: 
Claims 17 and 26 are rejected according to a similar analysis to claim 8 for also reciting “a limited set of regions”, for which there is no precise antecedent basis claimed, but for which it appears there should be.
Regarding claims 9, 18, and 27: 
Claims 9, 18 and 27 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-14, 16, 19-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Pub. No. US 2018/0024920 A1 (Thomas).
Regarding claim 1 and analogous claims 10 and 19: 
Thomas discloses, a NAND device for NAND logical-to-physical table region tracking, the NAND device comprising: a NAND array ((104) [0026]) and 5a controller ((102) [0023] [0025] [0048-0049]) to: receive a write request at a controller of the NAND array (The controller receives data for writing (i.e. a write request) [Fig. 7] [0048-0049]. The controller may be embodied by a computer readable medium that contains computer-readable program code, which is executable by a process to perform the functions [0024]), the write request including a logical page and data to be written at the logical page (i.e. the received data for writing ; establish an entry in a logical-to-physical mapping table between 10the logical page and a physical page of a physical block of the NAND array to which the data is written (by disclosing that there is a cache RAM (516) that stores one or more pieces (508) (i.e. region) of the complete mapping table (502) [0041]. The pieces include mapping information that contains the information mapping current physical locations (i.e. at the granularity of a page) of each logical data cluster (i.e. an entry) (i.e. for a page), which must have been written to the NAND at one time [0040] [0042]. The pieces of mapping table information may be loaded to the cache ram and stored back to the non-volatile memory as needed [0041-0042]. The map may also be updated to correspond to newly written information, including indications of valid and invalid data corresponding to a logical address mapped to its physical address (i.e. establish an entry) so that the host can access all the data that has been written [0025] [0033] [0042]) the entry being in a region of the logical-to-physical mapping table, the region being one of multiple regions; and write an indication of the region in a data structure corresponding 15to the physical block (by disclosing that the pieces of the mapping table correspond to an LBA range (region) that is indicated with a bitmap (608) for the open block that data is being written to [0043-0045]. When data corresponding to an LBA range of one of the pieces of the mapping table is written to, the bit (610) (i.e. entry) corresponding to that piece of the mapping table is updated to a logical “1” state in the LBA range bitmap data structure for the open block (i.e. corresponding to the physical block) [0043-0045] [0051-0052]). 
Regarding claim 2 and analogous claims 11 and 20:
The NAND device of claim 1 is anticipated by Thomas. 
Thomas further discloses, wherein the data structure is a bit map (by disclosing that the LBA range data structure (608) is a bit map [0044]).
Regarding claim 3 and analogous claims 12 and 21:
The NAND device of claim 2 is anticipated by Thomas
Thomas further discloses, wherein the bit map includes a bit for each region of the multiple regions (by disclosing that each entry (610) in the bitmap (608) is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table the covers the full logical address range addressable in the NVM system [0043]).
Regarding claim 4 and analogous claims 13 and 22:
The NAND device of claim 3 is anticipated by Thomas. 
Thomas further discloses, wherein, to write the indication of the region. the controller is to write a logical one in a bit corresponding to the region in the bit map (by disclosing that to indicate that an LBA from the corresponding LBA range has been written to the block, the bit (610) in the bitmap is updated to a logical ‘1’ [0045]).
Regarding claim 5 and analogous claims 14 and 23:
Thomas further discloses, wherein the regions of the multiple regions are ordered, and wherein an index of the bit corresponds to an order of a region (by disclosing that the first region in the 10x10 bitmap corresponds to LBAs 0-99, the second to 100-199, the third to 200-299, and the final entry to 9900-9999 [0044]. In this case, the LBAs are ordered so that the position (i.e. index) of the bit in the bit map corresponds to one of the ordered pieces of the bitmap [0044-0045]). 
Regarding claim 7 and analogous claims 16 and 25:
The NAND device of claim 1 is anticipated by Thomas.
Thomas further discloses, comprising a working memory, wherein the logical-to-physical mapping table is larger than the working memory, and wherein a region of the multiple regions is not larger than the working memory (by disclosing the table mapping cache (508) (i.e. working memory), where only a piece of the complete mapping table can be retrieved and stored in RAM (516) (also could be interpreted as the working memory) at any given time because of the limited RAM capacity [0041]. The RAM size may permit only one (i.e. a region) or less than all of the mapping pieces (i.e. multiple regions) to be cached at any . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9, 15, 17-18, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of US Patent Application Pub. No. US 2017/0075600 A1 (Jung).
Regarding claim 6 and analogous claims 15 and 24:
The NAND device of claim 1 is anticipated by Thomas. 
Thomas does not explicitly disclose, but Jung teaches, wherein the data structure is written in the physical block (by teaching that the bitmap should be stored (123) in the physical block [0085]. In this way, the bitmap can be used to load the corresponding pieces of the mapping information without having to first read each page of the block in a garbage collection operation, leading to a more optimal method of performing garbage collection and reducing the overall garbage collection cost [0106] [Fig. 7] [0080-0085]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the bitmap disclosed by Thomas to include storing the bitmap in the physical block for later use in a garbage collection operation as taught by Jung
One of ordinary skill in the art would have been motivated to make this modification because it allows for a better optimized garbage collection operation and improve performance of the data storage device, as taught by Jung in [0112]. 
Regarding claim 8 and analogous claims 17 and 26:
The NAND device of claim 1 is anticipated by Thomas. 
Thomas further discloses, comprising a working memory (by disclosing that there is a mapping table cache (508) in RAM memory (516) that is used to load, update, and then destage pieces of the complete mapping table (502) stored in NAND memory (506) [Fig. 5] [0041-0042]) and then for a garbage collection operation, load a limited set of regions of the logical-to-physical mapping table into the working memory (by disclosing that the mapping pieces that correspond (i.e. a limited set, not all mapping pieces, only those that correspond) to the LBA range of the pages stored in the block of memory will need to be loaded (if they are not already present in the table mapping cache) in order to complete the garbage collection operation for the block of memory [0054] [0061] [0080]) and retrieve entries from the limited set of regions to perform the garbage collection (by disclosing that the pieces of the map that are loaded will be used to determine the validity of the different pages stored in the block so that the valid pages can be transferred to a new block (808) [Fig. 8] [0033] [0047] [0054] [0061]). 
Thomas does not explicitly disclose, but Jung teaches, read the data structure during a garbage collection operation of the physical block such that the limited set of regions are identified as only those regions in the multiple regions that have an indication in the data structure (by teaching that the bitmap should be stored (123) in the physical block [0085]. In this way, the bitmap can be used to load the corresponding mapping tables required (of a plurality of mapping tables) for a garbage collection operation into a buffer (i.e. like the mapping table cache of Thomas), without having to first read each page of the block during the garbage collection operation, to determine which LBA each page corresponds to and whether it is valid or invalid. This solution leads to a more optimal method of performing garbage collection and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the bitmap disclosed by Thomas to include storing the bitmap in the physical block for later use in a garbage collection operation to read only the needed parts of the mapping table (S125) (i.e. pieces of the mapping table of Thomas) into the buffer (i.e. into the mapping table cache of Thomas) to determine whether each page is valid or invalid as taught by Jung. 
One of ordinary skill in the art would have been motivated to make this modification because it allows for a better optimized garbage collection operation and improves performance of the data storage device, as taught by Jung in [0112]. 
Regarding claim 9 and analogous claims 18 and 27:
Thomas further discloses, wherein no regions of the multiple regions that are not in the limited set of regions are used in the garbage collection (by disclosing that only the pieces (regions) of the address mapping table for which the block contains LBA’s corresponding to pieces are needed in order to the perform garbage collection operation as only the total number of LBA ranges listed in the entropy counter (sum of the bits corresponding to LBA ranges (i.e. pieces of the mapping table) in the bitmap for the block) are needed (and no more) for the garbage collection operation (i.e. no regions of the multiple regions that are not in the limited set of regions are used in the garbage collection) [0033] [0047] [0054] [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139      

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139